Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is May 18, 2020. This Office Action is in response to the application filed May 18, 2020. This action is a NON-FINAL REJECTION.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel, vertical NAND flash memory devices having a buffer pattern which serves to reduce defects from forming in a first contact plug and methods of manufacturing the same. 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the buffer pattern that is one pattern” in line 4. There is a lack of antecedent basis for this limitation because there is no prior reference to a buffer pattern that is one pattern. For purposes of compact prosecution, Examiner suggests the following amendment and will interpret Claim 19 based on the following suggested amendment:  “the buffer pattern, where the buffer pattern is one pattern.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 9, 10, 11, 15, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIM ‘320 (US 2012/0077320 A1; Jae-Joo SHIM et al.; pub. dated March 29, 2012; This reference was cited in the IDS filed November 10, 2021).
Regarding Claim 1:  SHIM ‘320 discloses a vertical semiconductor device (FIGs. 4B, 5B, and 5C), comprising: 

    PNG
    media_image1.png
    807
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    547
    media_image3.png
    Greyscale



a substrate 100; a stacked structure on the substrate, the stacked structure including insulation patterns 106a – 106f and conductive patterns 122 stacked on each other on the substrate 100, the conductive patterns 122 extending in a first direction parallel to an upper surface of the substrate 100, edges of the conductive patterns 122 having a staircase shape, the conductive patterns 122 including pad patterns that are defined by exposed portions of upper surfaces of the conductive patterns 122; an insulating interlayer 134 covering the stacked structure; a buffer pattern 150a (“buffer 
Regarding Claim 2: SHIM ‘320 discloses the vertical semiconductor device of claim 1, wherein the buffer pattern 150a includes a material having an etch selectivity with respect to the insulating interlayer.
Regarding Claim 3: SHIM ‘320 discloses the vertical semiconductor device of claim 1, wherein the insulating interlayer 134 includes silicon oxide, and the buffer pattern 150a includes a material having an etching rate lower than an etching rate of the silicon oxide, in an etching process.
Regarding Claim 4: SHIM ‘320 discloses the vertical semiconductor device of claim 1, wherein the buffer pattern 150a faces at least one of the pad patterns.
Regarding Claim 5: SHIM ‘320 discloses the vertical semiconductor device of claim 1, wherein the buffer pattern has a uniform thickness for each position or a different thickness for each position (para 0113, 150a).
Regarding Claim 9: SHIM ‘320 discloses the vertical semiconductor device of claim 1, further comprising: a plurality of first contact plugs, wherein the plurality of first contact plugs include the first contact plug, and the plurality of first contact plugs pass through the buffer pattern that is one pattern (para 0113, 138b).
Regarding Claim 10: SHIM ‘320 discloses the vertical semiconductor device of claim 9, wherein the buffer pattern includes an insulation material (para 0113, insulation material 150b).
Regarding Claim 11: SHIM ‘320 discloses the vertical semiconductor device of claim 10, wherein the buffer pattern includes silicon oxide or aluminum oxide (para 0062, “silicon oxide”).
Regarding Claim 15: SHIM ‘320 discloses the vertical semiconductor device of claim 1, further comprising: a channel structure 112 passing through the stacked structure and extending in a vertical direction perpendicular to the upper surface of the substrate (para 0052, 112).
Regarding Claim 23:  A vertical semiconductor device, comprising: a substrate 100; a stacked structure 106a-106f, 122 on the substrate, the stacked structure including insulation patterns 106a-106f and conductive patterns 122 stacked on each other on the substrate, the conductive patterns extending in a first direction parallel to an upper surface of the substrate, edges of the conductive patterns having a staircase shape, the conductive patterns including pad patterns that are defined by exposed portions of upper surface of the conductive patterns; an insulating interlayer 134 covering the stacked structure; a buffer pattern 150a (“buffer layer”)  on the insulating interlayer, the buffer pattern including a material having an etch selectivity with respect to the insulating interlayer; and contact plugs 138c passing through the insulating interlayer, the contact plugs contacting upper surfaces of the pad patterns, respectively, and at least one of the contact plugs passing through the buffer pattern (para [0106] – [0123], FIGs. 4B, 5B, and 5C).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 7, 8, 12, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 17, 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor render obvious a vertical semiconductor device as recited by Claim 16, including a buffer pattern on the insulating interlayer, the buffer pattern facing at least one of the pad patterns; a first contact plug passing through the buffer pattern and the insulating interlayer, the first contact plug contacting one of the pad patterns; a second contact plug passing through only the insulating interlayer, the second contact plug contacting one of the pad patterns; and upper wirings electrically connected to the first contact plug and the second contact plug, respectively; 
The prior art of record does not disclose nor render obvious a vertical semiconductor device as recited by Claim 5, further including wherein a first portion of the buffer pattern has a first thickness, a second portion of the buffer pattern has a second thickness that is less the first thickness, 
The prior art of record does not disclose nor render obvious the vertical semiconductor device of claim 1, further comprising: a second contact plug passing through only the insulating interlayer, wherein the second contact plug contacts an upper surface of a corresponding one of the pad patterns – as recited by Claim 7; 
The prior art of record does not disclose nor render obvious the vertical semiconductor device of claim 1, further comprising: a plurality of buffer patterns; and a plurality of first contact plugs, wherein the plurality of buffer patterns include the buffer pattern, and the plurality of first contact plugs include the first contact plug, and one of the first contact plugs passes through one of the buffer patterns, respectively – as recited by Claim 12; and
The prior art of record does not disclose nor render obvious the vertical semiconductor device of claim 1, further comprising: a plurality of buffer patterns, wherein the plurality of buffer patterns include the buffer pattern, and the plurality of the buffer patterns are spaced apart from each other in .


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813